—In an action to foreclose a mortgage, the defendant Wendy Brown appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (McCarty, J.), entered December 2, 2002, as granted the plaintiffs motion for summary judgment on the issue of liability against her, and denied her cross motion for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, there are no issues of fact as to whether she received a notice of default as required under the note and mortgage. The plaintiffs evidence established appropriate mailing of the required notice, which ere*627ated a rebuttable presumption that the intended recipient actually received it. The appellant’s simple denial of receipt was insufficient to rebut this presumption of delivery (see Sansone v Cavallaro, 284 AD2d 817 [2001]).
The appellant’s remaining contentions are without merit. Santucci, J.P., Smith, Luciano and Mastro, JJ., concur.